Citation Nr: 9912454	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  98-01 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of gunshot wound, right calf, with retained foreign body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

REMAND

The veteran had active military service from May 1970 to 
December 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which denied a 
compensable disability rating for the veteran's service-
connected residuals of a gunshot wound to the right calf.  

In January 1999, a video conference hearing was held before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1998).  

Additional evidentiary development is needed prior to further 
disposition of the veteran's claim.

First, it appears from the claims file that not all of the 
veteran's VA treatment records have been obtained.  During 
his hearing, the veteran testified that he was provided 
muscle relaxers and a cream for his right calf from the VA 
Medical Center.  He indicated that he was not currently 
receiving any medical treatment, but he also stated that his 
right leg had been examined between six months and one year 
earlier to see if it was getting any weaker.  The latest VA 
treatment records associated with the claims file are dated 
in June 1992.  VA records are considered part of the record 
on appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  The RO must obtain all of the veteran's VA treatment 
records from June 1992 to the present.

Second, when the veteran incurred the gunshot wound during 
service, he was hospitalized at Mobile General Hospital.  
These records have not been associated with the claims file.  
These records may be relevant to the veteran's claim, 
especially in determining the severity of the inservice 
gunshot wound.  Therefore, an effort to obtain them is 
warranted.  See Robinette v. Brown, 8 Vet. App. 69 (1995). 

Accordingly, while the Board regrets the delay, the case is 
REMANDED for the following:

1.  Ask the veteran to list the VA 
medical facilities where he has received 
treatment for his service-connected 
residuals of gunshot wound to the right 
calf since 1992.  He should also 
reference the VA facility that provided 
him medication and a cream for his right 
leg condition.  Obtain and associate with 
the claims file the veteran's complete 
treatment records from the identified VA 
Medical Centers.

2.  Request that the veteran complete the 
necessary release for Mobile General 
Hospital, so that the RO may request the 
hospitalization records from June 1971.  
If the RO is unable to obtain these 
records, tell the veteran and his 
representative of the negative results, 
so that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).

3.  Thereafter, readjudicate the 
veteran's claim for a compensable 
disability rating for residuals of 
gunshot wound to the right calf with 
retained foreign body, with consideration 
of any additional evidence developed upon 
remand.  In readjudicating this claim, 
the RO should review the service medical 
records and the hospitalization records 
from Mobile General Hospital and, based 
on these records, consider whether it 
might be appropriate to evaluate the 
veteran's service-connected condition 
under one of the diagnostic codes 
pertinent to residuals of muscle injuries 
(i.e., Diagnostic Codes 5310 through 
5312).

If the benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case, which includes citation to 
the diagnostic codes pertinent to muscle 
injuries, if applicable.  Allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is further informed; however, 
he is free to furnish additional evidence and argument to the 
RO while the case is in remand status.  Booth v. Brown, 8 
Vet. App. 109, 112 (1995).  

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



